Citation Nr: 1527530	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-48 262	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction rests with the VA RO in Reno, Nevada, from which the appeal was certified.

The Board previously characterized the issue as entitlement to service connection for an acquired psychiatric disorder other than panic attacks, anxiety, and major depression, to include PTSD.  However, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Upon review of the evidence, the Board finds the Veteran's psychiatric claims have consistently involved similar symptoms and have been based on the same in-service event.  Therefore, the Board has re-captioned the Veteran's claim as shown on the title page in the manner most beneficial to the Veteran.  Id.   

In March 2015, the Veteran's representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran has a diagnosis of PTSD related to in-service personal assaults.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for PTSD.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The Veteran asserts that he currently has PTSD as the result of multiple personal assaults that occurred during basic training.  Specifically, he contends that the company's commander beat him with a nightstick on multiple occasions over the course of his basic training.  He reports that he coped with the trauma by drinking alcohol excessively and getting into trouble.  He also states that he was placed in group therapy for his excessive drinking and insubordination and eventually discharged due to his struggles.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA treatment records show that VA psychiatrists and social workers have diagnosed PTSD, major depressive disorder, and panic disorder during the pendency of the appeal.  In particular, a VA physician, Dr. R. Goos, stated in a February 2015 letter that the diagnosis of PTSD was based on a comprehensive initial assessment and subsequent mental status examinations of the Veteran.  According to Dr. Goos, the diagnosis of PTSD was based on the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION
(DSM-IV).  Based on this evidence, the Board finds the Veteran has established a current disability for purposes of service connection.   

In addition, the Veteran's service personnel records indicate that he experienced disciplinary problems during active duty.  Specifically, an April 1974 letter from the Commanding Officer indicates that the Veteran had frequent involvement of a discreditable nature with military and civilian authorities beginning in January 1974.  The letter also shows that Counseling and Assistance Center staff had evaluated the Veteran and recommended that he be incorporated into the Drug Abuse Training cycle and local on-going evening counseling program.  As these events are consistent with the Veteran's reports of in-service events, the Board finds this evidence constitutes credible supporting documentation for the in-service stressor incidents. 

With respect to whether the Veteran has a diagnosis of PTSD related to the reported in-service stressors, the evidence includes conflicting medical opinions.  In this respect, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

Here, Dr. Goos reported that the diagnosis of PTSD was based on the Veteran's descriptions of the alleged physical assaults during basic training, along with his subsequent symptoms of re-experiencing, avoidance, hyperarousal, and emotional numbing.  Dr. Goos opined that there was a link established by medical evidence that supported a diagnosis of PTSD based on the reported in-service stressors. Conversely, following a May 2014 VA examination, a VA examiner found the Veteran did not have a diagnosis of PTSD that conformed to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FIFTH EDITION (DSM-V); the examiner did not evaluate the Veteran for PTSD under the DSM-IV criteria.  The VA examiner specifically found that because of the discrepancies in the Veteran's reported history reflected in his medical records, the specific trauma experienced by the Veteran was unclear.  Although the VA examiner found the Veteran met the diagnostic criteria for a diagnosis of major depressive disorder, the VA examiner could not relate the current disability to service as there was no record of depressive symptoms during military service.

Upon review, the Board affords some probative value to each of the competent medical opinions.  The record indicates that both the May 2014 VA examiner and Dr. Goos performed psychological examinations of the Veteran and reviewed the pertinent evidence.  In addition, the physicians provided adequate rationale for the opinions stated, citing to specific findings in the Veteran's records.  38 C.F.R. 
§ 3.159(c)(4) (2014); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has PTSD related to in-service personal assaults.  As such, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


